Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
1. 	The following is an examiner’s statement of reasons for allowance: The instant method the instant application discloses unexpected findings that administration
of B. fragilis expressing PSA can affect the intestinal compartment as claimed. These surprising findings are described, for example, in FIGS. 7 and 1C of the instant application. The cited prior art reveals that B. fragilis colonization corrects systemic T cell deficiencies and TH1/TH2 imbalances, as opposed to “an imbalance of a T-helper 1 (Th1) cell profile and/or a T-helper 17 (Th17) cell profile in the intestinal compartment. 
Such effects would be unexpected in view of the teachings of Comstock, Dohi and
Mazmanian.
Accordingly claims 1-5 and 8-17 are allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook whose telephone number is 571-272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 8am to 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Art Unit 1642
Remsen - Hoteling
(571) 272-0816
2/26/22

/LISA V COOK/Primary Examiner, Art Unit 1642